Mr. Justice Craig, dissenting: The basis of this suit was an alleged account stated between the parties thereto, and the judgment of the municipal court, which was affirmed by the Appellate Court, was rendered in favor of the defendant in error and against the plaintiff in error, not because the defendant in error had proved that it had rendered the services and furnished the items, and the value thereof, which went to make up its claim, but on the ground that it had rendered a bill or account for such services and items and plaintiff in error had made no objections thereto. As stated in the foregoing opinion of the majority of the court, “whether or not there was an account stated between the parties is a mixed question of law and fact.” The debtor, the Knox Engineering Company, apparently did have an account on -its books against the plaintiff in error, the Rock Island Southern Railway Company. It did render an account. Whether the account so rendered was such an account as would properly form the basis for an action of account stated, and whether the action was properly such an action under the circumstances, are questions. of law. The most that could be said in favor of defendant in error is, that had it rendered an itemized account and proved its acknowledgment as just and correct by the plaintiff in error and then sued on the identical account, it would have been entitled to recover the total amount of said ac- • count without proving the separate items thereof. That, however, was not done in this case. The principal items of account as first rendered -were as follows: To plans and engineering for power station located on Edwárds river, near Gilchrist, Illinois, $6550; to superintending work, five and one-third months, $1069. There were other items which made up a total of $7855.24, which was the total amount of the first account rendered. A subsequent statement or account was rendered, in which the first item was the total above set out, or $7855.24, followed by charges made subsequent thereto. Subsequent accounts were rendered at later intervals, the first items of which were the sum total of the last previous account rendered, together with the charges made subsequent thereto. None of them tallied with the account finally filed with the last amended statement of claims, which totaled $8824.14, and upon which the final recovery was had. Under these circumstances, was the defendant in error entitled to recover the sum of $8824.14 for superintending the construction of a plant the total cost of which was $43,000, without proof of the various items which went to make up the account? The propositions of law, whatever their form, were intended to raise the point that the defendant in error was not entitled to recover on an account stated, principally because the account rendered showed, on its face, that it was not the same account upon which the recovery was finally had. Whether on a given statement of facts the transaction constitutes a stated account is a ’ question of law. (Lockwood, v. Thorne, 11 N. Y. 170.) An account stated is an agreement between parties who have had previous transactions of a monetary character that all the items of the accounts representing such transactions are true and that the balance struck is correct, together with a promise, express or implied, for the payment of such balance. (1 Am. & Eng. Ency. of Law, 337, and cases cited; 1 Cyc. 364, and cases cited.) An account stated, where it exists at all, is the making of a new contract, and the proof must show that the minds of the parties met, that they both understood the transaction as a final adjustment, and struck on a definite, unconditional promise to pay that balance. This is the effect of the decisions of this court. (Phelps v. Hubbard, 59 Ill. 79; Niles v. Harmon, 80 id. 396; House v. Beak, 141 id. 290.) In the foot-note in the case of Lockwood v. Thorne, supra, as reported in the American Decisions, (vol. 62, p. 81,) is a collection of cases bearing on this question. Manifestly, the defendant in error should not be allowed to recover in an action of account stated when the account was different from the one which had been rendered, except as to the final amount. Bor these reasons I think the judgment of the Appellate Court should have been reversed and the cause remanded to the municipal court for a new trial, in which the defendant in error would have an opportunity to prove the extent and value of the services rendered and items furnished.